COURT OF CHANCERY
                                              OF THE
                                      STATE OF DELAWARE

TAMIKA R. MONTGOMERY-REEVES                                       New Castle County Courthouse
      VICE CHANCELLOR                                             500 N. King Street, Suite 11400
                                                                 Wilmington, Delaware 19801-3734


                                          May 9, 2016


       Mr. Michael Vernon Critchfield
       P.O. Box 11
       Mondovi, WI 54755

             RE:     Michael Vernon Critchfield v. Lee Engfer, et al.
                     Civil Action No. 11729-VCMR

       Dear Mr. Critchfield,

             Plaintiff Michael Vernon Critchfield brings this action against Defendants

       Lee Engfer, a Wisconsin investigator; C. Michael Chambers, a Wisconsin attorney;

       James Duvall, Chief Judge of the Wisconsin Circuit Court located in Buffalo/Pepin

       counties, Wisconsin; and Anthony W. Castillo, an agent with the Department of

       Homeland Security located in Chicago, Illinois (together, “Defendants”).1 Mr.

       Critchfield’s complaint (the “Complaint”) alleges that Defendants violated his First

       and Fourth Amendment rights by conducting or contributing to an improper search

       and seizure.2 Specifically, officers of the Buffalo County Sheriff’s Department and

       agents of the Department of Homeland Security allegedly “interrogated” Mr.
       1
             Compl. at 1.
       2
             Id. at 2, 4.
Critchfield v. Engfer
C.A. No. 11729-VCMR
May 9, 2016
Page 2 of 3

Critchfield and his family members and “confiscated” his laptop computer

pursuant to an invalid search warrant.3 This “raid” allegedly was motivated by an

attempt to plant child pornography on Mr. Critchfield’s computer and “quash” his

and his family’s rights to free speech.4

      The burden of establishing the Court’s subject matter jurisdiction lies with

the plaintiff.5 The issue of subject matter jurisdiction is “crucial,” and the Court is

obligated to ensure it exists, even if it must raise the issue sua sponte.6 Moreover,

a plaintiff’s desire to litigate in a “court of exclusive equity” 7 is insufficient,

without more, to confer subject matter jurisdiction over the underlying claims.8

      The Complaint fails to state a basis upon which this Court may exercise

subject matter jurisdiction over this action.          In a section titled “General


3
      Id. at 2-3.
4
      Id. at 4.
5
      Prestancia Mgmt. Gp., Inc. v. Virginia Heritage Found., II LLC, 2005 WL
1364616, at *3 (Del. Ch. May 27, 2005).
6
      Ct. Ch. R. 12(h)(3); Appoquinimink Educ. Ass’n v. Appoquinimink Sch. Dist., 2003
WL 1794963, at *3 (Del. Ch. Mar. 31, 2003), corrected (Apr. 17, 2003), aff’d, 844
A.2d 991 (Del. 2004).
7
      Compl. at 5.
8
      See Christiana Town Ctr., LLC v. New Castle Cty., 2003 WL 21314499, at *3
      (Del. Ch. June 6, 2003) (“Chancery jurisdiction is not conferred by the incantation
      of magic words.”), aff’d, 841 A.2d 307 (Del. 2004).
Critchfield v. Engfer
C.A. No. 11729-VCMR
May 9, 2016
Page 3 of 3

Jurisdiction,” Mr. Critchfield argues that this Court has jurisdiction because he was

“denied justice in the at-law courts” when a court in Wisconsin dismissed his

claims without prejudice.9 Mr. Critchfield’s Wisconsin complaint was dismissed,

however, because he failed to serve that complaint and a summons upon the

defendants within the statutorily mandated timeframe.10 Without suggesting that

Mr. Critchfield’s theories have any merit, the dismissal without prejudice implies

that Mr. Critchfield had an adequate legal remedy in Wisconsin before he

commenced this action. Regardless, no facts alleged suffice to grant this Court

jurisdiction.11      Thus, the Complaint is dismissed for lack of subject matter

jurisdiction.

       IT IS SO ORDERED.

                                               Sincerely,

                                               /s/ Tamika Montgomery-Reeves

                                               Vice Chancellor
       TMR/jp


9
       Compl. at 5.
10
       Id., Ex. 9.
11
       The Complaint also makes no reference to Delaware and alleges facts taking place
       entirely outside Delaware. For example, the allegedly illegal search occurred at
       Mr. Critchfield’s house in Wisconsin, and Defendants are located in Wisconsin
       and Illinois.